—Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered June 17, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of from 9 to 18 years, unanimously affirmed.
The People established a prima facie case of purposeful racial discrimination in the use of peremptory challenges when they established that the defense used 7 of its 8 challenges to exclude all but one of the white persons on the panel of 16 (People v Kern, 75 NY2d 638, cert denied 498 US 824). Thereafter, defendant failed to give a legitimate, race-neutral reason for his challenge to a white male juror (People v Jenkins, 75 NY2d 550, 556), where the two criteria he claimed were the basis for his challenge, were not raised as an objection against the seating of the Hispanic female juror he found acceptable. Concur — Rosenberger, J. P., Wallach, Kupferman, Asch and Kassal, JJ.